MIRABAL, Justice,
concurring.
I join Justice Cohen’s opinion. I write this concurrence merely to emphasize two matters.
The dissenting opinion sets out in full a January 10, 1992 letter, which is the complaint filed with the Commission on Judicial Conduct by Officer Michael Heim’s wife, Barbara Heim. The letter comprises one-fourth of the dissenting opinion. Because it is such a prominent part of the dissenting opinion, I write to stress that it is an unsworn, out-of-court statement that cannot be considered by us, as triers of fact, as evidence of the truth of any matter stated therein.
Next, I write to punctuate that the message of the majority opinion is not the message the dissent attributes to it. All three members of this special court of review agree that Officer Heim, and any other person, has a right to criticize the rulings of judges. The decisive issue in this case is not whether Officer Heim had a first amendment right to criticize Judge Jimenez’s ruling, or whether Judge Jimenez had a first amendment right to respond to such criticism as he did. The controlling issue is whether Judge Jimenez acted primarily to promote a private interest of retaliation. After hearing the sworn testimony and reviewing the other evidence before us, I join in the finding and conclusion that the Commission did not carry its burden of proof.
COHEN, J., joins.